DETAILED ACTION
This Action is in response to Application Number 17334583 received on 5/28/2021.
Claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation, “obtaining, by a detection apparatus, a first quantity of data packets comprised in a first packet sent by a first network node to a second network node”.  
The scope of the limitation is unclear as to whether the intentions are for the “first packet” to contain the data packets themselves (i.e. “a first quantity of data packets comprised in a first packet”), or just an identifier of a quantity of data packets.  The scope of this limitation is unclear as to how a “first packet” contains multiple packets.

	Claims 9 and 17 recite substantially similar limitations, and are therefore rejected under the same rational applied above.  Claims 2-8, 10-16, and 18-20 are rejected for the same reasons by virtue of their dependencies to claims 1, 9, and 17.
For examination purposes, the limitation will be interpreted as the detection apparatus obtaining a first packet comprising an identifier that represents a quantity of packets sent/to be sent by a first network node to a second network node, which appears reasonably consistent with Applicant’s Specification at paragraphs [0065]-[0067].

Claim 1 recites the limitation, “obtaining, by the detection apparatus, first feedback information sent by the second network node, wherein the first feedback information comprises a second quantity of data packets comprised in the first packet received by the second network node”.  
The scope of this limitation is unclear as it appears to indicate the first packet being received by the second network node, which does not appear consistent with the preceding limitation, which explicitly recites the detection apparatus receiving the first packet.
Also, the scope of this limitation is unclear as to how a “first packet” contains multiple packets (i.e. “a second quantity of data packets comprised in the first packet”).

Claims 9 and 17 recite substantially similar limitations, and are therefore rejected under the same rational applied above.  
Also dependent claims 2-5 and 10-13 recite substantially similar language with regards to the first quantity of data packets comprised in a first packet, and are therefore rejected for the same reasons above.
Claims 2-8, 10-16, and 18-20 are rejected for the same reasons by virtue of their dependencies to claims 1, 9, and 17.
Claim 1 recites the limitation, “obtaining, by a detection apparatus, a first quantity of data packets comprised in a first packet sent by a first network node to a second network node”.  Claim 1 then recites the limitation, “obtaining, by the detection apparatus, first feedback information sent by the second network node, wherein the first feedback information comprises a second quantity of data packets comprised in the first packet received by the second network node”.  
The scope of the limitation is indefinite as the first limitation recites the detection apparatus receiving the “first packet” which is “sent by a first network node to a second network node”, but the second limitation recites the detection apparatus obtaining first “feedback information…comprised in the first packet” which is “sent by the second network node”.  That is, the claim recites that the first packet is sent by both the first 
Claims 9 and 17 recite substantially similar limitations, and are therefore rejected under the same rational applied above.  Claims 2-8, 10-16, and 18-20 are rejected for the same reasons by virtue of their dependencies to claims 1, 9, and 17.  For examination purposes, the limitations will be treated as explained in the above rejections.

Claim 9-16 recite the following claim limitations: 
(a) “the first obtaining unit is configured to” 
(b) “the second obtaining unit is configured to”
(c) “the calculation unit is configured to”
(d) “the determining unit is configured to”
(e) “the selection unit is configured to”.
Claims 17-20 recite the following limitations:
	(f) “the first obtaining submodule is configured to”
	(g) “the second obtaining submodule is configured to”
	(h) “the calculation submodule is configured to”

The above claim limitations (a)-(h) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “unit” coupled with functional language “configured to” without reciting sufficient 
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s disclosure does not clearly link the structure, material, or acts disclosed therein to the function recited in the claim
 Therefore, claims 9-20 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Callaghan (US 8937870 B1) in view of Gonia (US 20130103821 A1).


obtaining, by a detection apparatus, a first quantity of data packets comprised in a first packet sent by a first network node to a second network node (Callaghan, col. 9, lines 31-39; “At block 320, the link monitoring system 100 checks additional network metrics at Device A and Device B. These can include packet transmission metrics, such as the CRC error counters, runt packet counters, giant packet counters, packet counters and/or packet error counters at the various interfaces of Device A and Device B. In some embodiments, the link monitoring system 100 obtains these network metrics from the management modules on Device A and Device B.”; Callaghan therefore disclosed the LMS 100 obtaining metrics from Device A and Device B including transmission metrics including packet counters; See also col. 10, lines 20-35, “(55) At block 330, the link monitoring system 100 generates test traffic on the isolated link. The link monitoring system 100 can cause management modules on Device A and Device B to generate traffic between the devices. In one embodiment, the link monitoring system 100 causes the devices to send Internet Control Message Protocol ("ICMP") pings, echoes, or other generated traffic to each other. For example, the Device A may send ICMP echoes to Device B, which responds with echo replies”; col. 4, lines 10-23, Callaghan disclosed communication for device management with respect to network protocols including SNMP, thereby including packets); 
obtaining, by the detection apparatus, first feedback information sent by the second network node, wherein the first feedback information comprises a second quantity of data packets comprised in the first packet received by the second network 
determining, by the detection apparatus, communication service availability (CSA) of a network channel from the first network node to the second network node based on at least one of the first quantity or the second quantity (Callaghan, col. 5, lines 5-10, “the result engine 135 analyzes passively acquired and/or actively generated metrics to determine the health of network links”; col. 5, lines 40-45, “the result engine 135 can generate a link health score for every (or some) network link of the data center. In some embodiments, the link health score reflects the current health of a network link or an estimated probability of failure of the network link”;  Therefore Callaghan disclosed determining a link health score based on the metrics, which may include the recited packet counters;  See also col. 12, lines 27-30, Callaghan disclosed LMS 100 “can check that packet counters at the two interfaces connected by a cable match or that reported metrics (e.g., light levels or CRC errors) are within acceptable norms.”).  
While Callaghan disclosed determining the CSA of a network channel, as shown above, Callaghan did not explicitly disclose calculating, by the detection apparatus, communication service availability (CSA) of a network channel from the first network 
In an analogous art, Gonia disclosed calculating, by the detection apparatus, communication service availability (CSA) of a network channel from the first network node to the second network node based on at least one of the first quantity or the second quantity (Gonia, [0030]-[0033], Gonia disclosed, “comparing the number of messages received to the number expected to determine the ratio of received to sent packets.” This ratio is representative of packet loss and reliability”).
One of ordinary skill in the art would have been motivated to combine the teachings of Callaghan and Gonia, as Callaghan explicitly suggests the calculation of packet loss (Callaghan, col. 12, lines 56-67) and Gonia provides details of such a calculation.  Callaghan’s explicit suggestion of calculating packet loss would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention.  Furthermore, the incorporation of Gonia’s calculation of packet loss into the LMS 100 of Callaghan would not require significant implementation as the LMS 100 is already programmed to obtain the needed packet metrics, as noted above.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Gonia’s technique for calculating packet loss within the teachings of Callaghan, in order to utilize well known manners for calculating packet loss, removing the need for programmers to reinvent the wheel, thereby providing an efficient manner for determine reliability of Callaghan’s network links and locating malfunctions, producing a more reliable network, as a whole.

The combination of Callaghan and Gonia disclosed the teachings above implemented within an apparatus/network element (Callaghan, col. 13, lines 35-56, and col. 14, lines 24-46 As one example, Callaghan disclosed the teachings of the LMS 100 implemented within a server programmed as one or more program modules in memory of the server).
Therefore claims 9 and 17 are rejected under the same rationale applied above to claim 1.

Regarding claims 2, 10 and 18 Callaghan and Gonia disclosed the method according to claim 1, further comprising: 
sending, by the detection apparatus, the first packet to the first network node (Callaghan, col. 10, lines 20-35, “(55) At block 330, the link monitoring system 100 generates test traffic on the isolated link. The link monitoring system 100 can cause management modules on Device A and Device B to generate traffic between the devices. In one embodiment, the link monitoring system 100 causes the devices to send Internet Control Message Protocol ("ICMP") pings, echoes, or other generated traffic to each other. For example, the Device A may send ICMP echoes to Device B, which 
receiving, by the detection apparatus, second feedback information sent by the first network node, wherein the second feedback information comprises the first quantity of data packets comprised in the first packet (Callaghan, col. 10, lines 20-35, “The link monitoring system 100 can check that the packets are received (e.g., by checking packet counters)”; col. 9, lines 31-39, “In some embodiments, the link monitoring system 100 obtains these network metrics from the management modules on Device A and Device B.”).  See motivation to combine above.  

Regarding claims 3, 11 and 19, Callaghan and Gonia disclosed the method according to claim 1, further comprising: 
determining, by the detection apparatus, the first quantity (Callaghan, col. 9, lines 31-39, col. 10, lines 20-35,  Callaghan disclosed LMS 100 obtaining the packet counts from both devices and checking that the packets are received, thereby requiring determining the quantities at both ends); and 
sending, by the detection apparatus, indication information to the first network node, wherein the indication information is used to indicate the first network node to send the first packet to the second network node (Callaghan, col. 10, lines 20-35, “(55) At block 330, the link monitoring system 100 generates test traffic on the isolated link. The link monitoring system 100 can cause management modules on Device A and Device B to generate traffic between the devices. In one embodiment, the link monitoring system 100 causes the devices to send Internet Control Message Protocol 
the first packet comprises the data packets of the first quantity (Callaghan, col. 9, lines 31-39, col. 10, lines 20-35,  Callaghan disclosed LMS 100 obtaining the packet counts from both devices; col. 4, lines 10-23, Callaghan disclosed communication for device management with respect to network protocols including SNMP, thereby including packets).  See motivation to combine above.  

Regarding claims 4, 12, and 20, Callaghan and Gonia disclosed the method according to claim 1, further comprising: 
sending, by the detection apparatus, indication information to the first network node, wherein the indication information is used to indicate the first network node to send the first packet (Callaghan, col. 10, lines 20-35, “(55) At block 330, the link monitoring system 100 generates test traffic on the isolated link. The link monitoring system 100 can cause management modules on Device A and Device B to generate traffic between the devices. In one embodiment, the link monitoring system 100 causes the devices to send Internet Control Message Protocol ("ICMP") pings, echoes, or other generated traffic to each other”; See also col. 10, lines 53-57, LMS 100 can cause devices to send crafted or specially configured packets to each other); and 
receiving, by the detection apparatus, second feedback information sent by the first network node, 30wherein the second feedback information comprises the first quantity of data packets comprised in the first packet (Callaghan, col. 9, lines 31-39, col. 10, 

Regarding claims 5 and 13, Callaghan and Gonia disclosed the method according to claim 1, wherein the first packet is a special packet sent by the first network node to the second network node and further comprising: 
receiving, by the detection apparatus, second feedback information sent by the first network node, wherein the second feedback information comprises the first quantity of data packets comprised in the first packet (Callaghan, col. 10, lines 20-35, “(55) At block 330, the link monitoring system 100 generates test traffic on the isolated link. The link monitoring system 100 can cause management modules on Device A and Device B to generate traffic between the devices. In one embodiment, the link monitoring system 100 causes the devices to send Internet Control Message Protocol ("ICMP") pings, echoes, or other generated traffic to each other. For example, the Device A may send ICMP echoes to Device B, which responds with echo replies. The link monitoring system 100 can check that the packets are received (e.g., by checking packet counters)“; col. 4, lines 10-23, Callaghan disclosed communication for device management with respect to network protocols including SNMP, thereby including packets;  Callaghan therefore disclosed special packets sent between the devices, and feedback provided back to the LMS including packet count; The term “special”, as used 

Regarding claims 6 and 14, Callaghan and Gonia disclosed the method according to claim 1, further comprising calculating, by the detection apparatus (Callaghan, col. 12, lines 56-67, Callaghan disclosed LMS 100 calculating packet loss), a ratio of the second quantity to the first quantity; and determining the ratio as the communication service availability of the network channel from the first network node to the second network node (Gonia, [0033], Gonia disclosed, “comparing the number of messages received to the number expected to determine the ratio of received to sent packets. This ratio is representative of packet loss and reliability”).  See motivation to combine above.
	
Regarding claims 7 and 15, Callaghan and Gonia disclosed the method according to claim 1, further comprising: determining, by the detection apparatus based on the communication service availability CSA of the network channel from the first network node to the second network node, whether a fault occurs on the network channel from the first network node to the second network node (Callaghan, col. 5, lines 5-30, Callaghan disclosed utilizing the metrics obtained to determine problems in the network links such as excessive packet loss or collisions, which is a determination that a fault occurs;  See also col. 2, lines 33-36, Callaghan disclosed identifying malfunctioning links by obtaining metrics about the links, which is a determination that a fault occurs; 

Regarding claims 8 and 16, Callaghan and Gonia disclosed the method according to claim 1, wherein the first network node is coupled to the second network node via a plurality of network channels (Callaghan, col. 9, lines 51-67, Callaghan disclosed redundant links between the devices A and B), and further comprising: determining, by the detection apparatus, CSA of each of the plurality of network channels from the first network node to the second network node (Callaghan, col. 9, lines 51-67, Callaghan disclosed testing the individual links); and selecting, by the detection apparatus, a target network channel from the plurality of network channels based on the CSA of each network channel, wherein the target network channel is used to transmit data from the first network node to the second network node (Callaghan, col. 9, lines 51 through col. 10, line 20, Callaghan disclosed isolating each network links to transmit data).  

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu et al. (US20140105058) which disclosed a network device calculates “packet delivery ratio” with respect to each transmission rate, and estimates average throughput at least based on transmission rates and related packet delivery ratio in current environment [0019] 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910.  The examiner can normally be reached on M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERRY B DENNISON/Primary Examiner, Art Unit 2443